Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2002/0139158) in view of Ward et al. (US 2015/0376076). Hunter discloses a fertilizer granule comprising an NPK fertilizer such as MAP, a flowing agent such as calcium carbonate and a hydrophobic agent which may be an oil. (See Paragraphs {0013], [0014] [0016] and [0022].)  Hunter teaches in Paragraph [0014] that the flowing agent is present in the range of about 0.01 weight percent to about 2.0 weight percent, and in Paragraph [0016] that the hydrophobic agent is present in the range of about 0.01 weight percent to about 2.0 weight percent. Hunter also discloses in Paragraph [0013] that the fertilizer may include micronutrients such as zinc or manganese. The difference between the granule disclosed by Hunter, and that recited in claim 31, is that. Hunter does not disclose that the micronutrient particles should have a particle size in a range of from about 10 microns to about 150 microns. Ward et al discloses a fertilizer comprising micronutrients such as zinc or manganese (see Paragraph [0018]), and teach in Paragraph [0019] that best results in terms of coverage and low dusting are obtained when the micronutrient material has a size in the range between 0.1 and 100 microns. It would be obvious from Ward et al to provide micronutrient particles having a size in the range of 10 to 100 microns In the composition of Hunter. One of ordinary skill in the art would be motivated to do so, since one would want to minimize dusting and improve coverage, as suggested in Paragraph [0019] of Ward et al.
Claims 1, 2, 4-6, 12, 16-18, 20-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Ward et al. Hunter discloses a fertilizer granule comprising an NPK fertilizer such as MAP, a flowing agent such as calcium carbonate and a hydrophobic agent which may be an oil. (See Paragraphs {0013], [0014] [0016] and [0022].)  Hunter teaches in Paragraph [0014] that the flowing agent is present in the range of about 0.01 weight percent to about 2.0 weight percent, and in Paragraph [0016] that the hydrophobic agent is present in the range of about 0.01 weight percent to about 2.0 weight percent. Hunter also discloses in Paragraph [0013] that the fertilizer may include micronutrients such as zinc or manganese. The differences between the granule disclosed by Hunter, and that recited in claims 1, 2, 4-6, 12, 16-18, 20-22 and 28, are that. Hunter does not disclose that the micronutrient particles should have a particle size in a range of from about 10 microns to about 150 microns, and that the granules should include an oil such as castor oil. Ward et al discloses a fertilizer comprising micronutrients such as zinc or manganese (see Paragraph [0018], and teach in Paragraph [0019] that best results in terms of coverage and low dusting are obtained when the micronutrient material has a size in the range between 0.1 and 100 microns. Ward et al also disclose in Paragraphs [0020] and [0021] that castor oil, mineral white oil or other vegetable oils should be included in the composition as a dispersing agent. It would be obvious from Ward et al to provide micronutrient particles having a size in the range of 10 to 100 microns In the composition of Hunter. One of ordinary skill in the art would be motivated to do so, since one would want to minimize dusting and improve coverage, as suggested in Paragraph [0019] of Ward et al. It would also be obvious from Ward et al to include castor oil or mineral white oil in the composition of Hunter. One of ordinary skill in the art would be motivated to do so, since Hunter suggests in Paragraph [0016] that oils may be included as a hydrophobic agent, and one would appreciate from Paragraphs [0020] and [0021] of Ward et al that castor oil and mineral white oil that certain vegetable oils would function both as a dispersing agent and as the hydrophobic agent. Regarding claims 17 and 18, it would be within the level of skill of one of ordinary skill in tart to determine a suitable manner and order to add the components to the fertilizer granules.
Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Ward et al as applied to claims 1 and 16 above, further in view of Schultz et al (US 2016/0304410), even further in view of either SOCOLOVSKY et al (US 2018/0179117) or Nevin (US 2012/0272700). It would be further obvious from Schultz et al to employ zinc stearate as the micronutrient source in the composition of Hunter. One of ordinary skill in the art would be motivated to do so, since Schultz et al disclose zinc stearate as a micronutrient source in Paragraph [0032], and Ward et al teach in Paragraph [0018] that the micronutrient sources are in the form of compounds. It would be even further obvious from either SOCOLOVSKY et al or Nevin to employ petroleum oil with amine as the oil in the composition of Hunter. One of ordinary skill in the art would be motivated to do so, since Ward et al suggest in Paragraph [0020] that the oil may be a synthetic oil, and SOCOLOVSKY et al and Nevin both disclose petroleum oils and amines as de-dusting components for fertilizers. (See Paragraph [0015] of Nevin and Paragraph [0068] of SOCOLOVSKY et al.) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736